Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NATIONAL PENN BANCSHARES, INC. (Exact name of registrant as specified in its charter) Pennsylvania 23-2215075 (State or other jurisdiction of (I.R.S. Employer Identification No.) of Incorporation) Philadelphia and Reading Avenues, Boyertown, PA19512 (Address of principal executive offices) (Zip Code) NATIONAL PENN BANCSHARES, INC. CHRISTIANA BANK & TRUST COMPANY CONSOLIDATED SUBSTITUTE STOCK OPTION PLAN (Full title of the Plan) Glenn E. Moyer President and Chief Executive Officer National Penn Bancshares, Inc. Philadelphia and Reading Avenues Boyertown, PA19512 (Name and address of agent for service) (610) 367-6001 (Telephone number, including area code, of agent for service) Copies to: H. Anderson Ellsworth Executive Vice President and Securities Counsel National Penn Bank P. O. Box 547 Boyertown, PA19512 1 CALCULATION OF REGISTRATION FEE Title of Securities To be Registered Amount to be Registered(1) Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common stock (without par value) (and associated Stock Purchase Rights)(3) 872,000 shares (with Rights) $14.01 $12,216,720 $481.00 (1) In accordance with Rule 416, this Registration Statement shall also register any additional shares of the Registrant’s common stock which may become issuable to prevent dilution resulting from stock splits, stock dividends or similar transactions, as provided by the Plan. (2) Estimated solely for the purpose of calculating the registration fee. Pursuant to Rule 457(h)(1), based on the average of the high and low sale prices of the Common Stock on the Nasdaq Global Select Market tier of the Nasdaq Stock Market on January 7, 2008. (3) Prior to the occurrence of certain events, the Stock Purchase Rights will not be evidenced separately from the Common Stock. 2 PART I The documents containing the information specified in Item 1 and Item 2 will be sent or given to employees, officers, directors, or others as specified by Rule 428(b)(1) under the Securities Act of 1933, as amended.In accordance with the rules and regulations of the Securities and Exchange Commission and the instructions to Form S-8, such documents are not being filed with the Commission either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424. 3 PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.
